Case 4:19-cv-00180-ALM-KPJ Document 72 Filed 07/17/19 Page 1 of 2 PageID #: 1455



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY,
                                                         §
                                                         §
           Plaintiff,                                    §
                                                         §
   v.                                                    §      Civil Action No.: 4:19-cv-00180
                                                         §
   MICHAEL GOTTLIEB, et al.,                             §
                                                         §
           Defendants.
                                             ORDER

        Pending before the Court are the following Motions:

        (1) Plaintiff Edward Butowsky’s (“Plaintiff”) Unopposed Motion to Extend Deadline to
            File Response to Bauman Defendants’ Motion to Dismiss (Dkt. 63);

        (2) Plaintiff’s Unopposed Motion to Extend Deadline to File Response to CNN
            Defendants’ Motions to Dismiss (Dkt. 64);

        (3) Plaintiff’s Unopposed Motion to Extend Deadline to File Response to M& G
            Defendants’ Motion to Dismiss and Reply Thereto (Dkt. 65);

        (4) Plaintiff’s Unopposed Motion to Extend Deadline to File Response to New York Times
            Defendants’ Motion to Dismiss (Dkt. 66);

        (5) Plaintiff’s Unopposed Motion to Extend Deadline to File Response to Vox Defendants’
            Motions to Dismiss (Dkt. 67).

        Upon consideration, the Court hereby ORDERS:

        (1)     Plaintiff’s Unopposed Motion to Extend Deadline to File Response to Bauman

 Defendants’ Motion to Dismiss (Dkt. 63) is hereby GRANTED. Plaintiff’s deadline to file a

 response to Docket 52 is hereby extended to July 22, 2019.

        (2)     Plaintiff’s Unopposed Motion to Extend Deadline to File Response to CNN

 Defendants’ Motions to Dismiss (Dkt. 64) is hereby DENIED. While Plaintiff represents that the

 Motion is unopposed, Plaintiff has yet to confer with the appropriate defendants.
    Case 4:19-cv-00180-ALM-KPJ Document 72 Filed 07/17/19 Page 2 of 2 PageID #: 1456



            Plaintiff is ADMONISHED for representing the Motion is unopposed; a motion cannot

     truthfully be described as "unopposed" simply because Plaintiff failed to communicate with

     opposing counsel. A representation that a motion is unopposed would necessarily require a

     meaningful conference to have occurred. In this matter, it is clear that no such communication took

     place, and Plaintiff's counsel is warned that a lack of respect for the duty of candor may result in

     sanctions.

            (3)     Plaintiff’s Unopposed Motion to Extend Deadline to File Response to M& G

     Defendants’ Motion to Dismiss and Reply Thereto (Dkt. 65) is hereby GRANTED. Plaintiff’s

     deadline to respond to Dockets 48 and 49 is hereby extended to July 22, 2019.

            IT IS FURTHER ORDERED that Defendants Leonard A. Gail, Eli J. Kay-Oliphant,

     Suyash Agrawal, and Massey & Gail LLP’s deadlines to file a reply in support of Dockets 48 and

     49 is hereby extended to August 5, 2019.

            (4) Plaintiff’s Unopposed Motion to Extend Deadline to File Response to New York Times

     Defendants’ Motion to Dismiss (Dkt. 66) is hereby GRANTED. Plaintiff’s deadline to respond to

     Dockets 46 and 47 is hereby extended to July 22, 2019.
.
            (5) Plaintiff’s Unopposed Motion to Extend Deadline to File Response to Vox Defendants’

     Motions to Dismiss (Dkt. 67) is hereby GRANTED. Plaintiff’s deadline to respond to Dockets 44

     and 45 is hereby extended to July 22, 2019.

            IT IS SO ORDERED.
            SIGNED this 17th day of July, 2019.

                       .


                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE

                                                      2
